December 14, 2006

Mr. Joseph P. Dwyer
3 Cordwood Court
East Northport, NY 11731

Re:    Temporary Salary Adjustment

Dear Joe:

By signing in the space provided below, you agree to a reduction in your annual
salary for the calendar year 2007 from $250,000 to $150,000. Salary payments
will continue to be made on the 15th and last day of each month in accordance
with the Company’s ordinary payroll practices. Effective January 1, 2008,
assuming you remain in AXS-One’s employ, your annual salary will revert to the
current rate of $250,000, unless mutually agreed otherwise.

Additionally, in the event there is a Change of Control, as defined in your
employment letter dated December 22, 2004, during the calendar year 2007, your
annual salary will revert to the current rate of $250,000. Should your
employment relationship with AXS-One terminate during the calendar year 2007
under circumstances whereby you would be entitled to the Severance Package
provided for by the aforementioned employment letter, severance benefits will be
calculated at your current annual salary rate of $250,000.

In conjunction with this salary reduction, you are being awarded 146,911
restricted shares of the Company’s common stock pursuant to the 2005 Stock
Incentive Plan, as set forth in a Restricted Stock Agreement provided herewith.

If these terms are acceptable, please sign and date this letter below.

Very truly yours,

AXS-ONE, INC.

By: /s/ William Lyons            
        William Lyons
        Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Joseph P. Dwyer         12-14-06    

Joseph P. Dwyer                Dated


--------------------------------------------------------------------------------
